Citation Nr: 1141299	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a gastric ulcer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge on September 19, 2011.  A copy of the hearing transcript has been associated with the file.


REMAND

During his September 2011 hearing, the Veteran testified that he receives treatment for his prostate and gastrointestinal symptoms at the New Richmond Clinic in New Richmond, Wisconsin and at the Maplewood (Minnesota) VA Community Based Outpatient Clinic (CBOC).  He further testified that he has undergone two prostate surgeries at St. John's Hospital in Maplewood.  Review of the record reflects that the most recent records from the New Richmond Clinic are dated in August 2007.  No records from the Maplewood CBOC or St. John's Hospital have been associated with the claims folder.  Because VA is on notice that there are additional records that may be pertinent to the Veteran's claims, these records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA genitourinary examination in September 2008.  The examiner found that the Veteran's history of prostatitis was not due to a gonorrhea infection in service; however, he did not provide a detailed rationale for his opinion, nor did he comment on whether any prostate disability had its clinical onset during service apart from a venereal infection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, a new genitourinary examination should be scheduled upon remand.  

The Veteran attributes his abdominal pain, which has been attributed to a gastric ulcer and irritable bowel syndrome, to his military service.  Specifically, the Veteran reports that he first noticed gastrointestinal symptoms in service and that they have continued since his discharge from active service.  The Veteran is competent to testify as to symptoms of abdominal pain.  Despite evidence current problems and competent lay evidence of in-service incurrence of the disorder, the Veteran has not been afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder.  As a result, there is insufficient competent medical evidence for the Board to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA gastrointestinal examination should be scheduled.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact the New Richmond Clinic and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained.

2.  After obtaining any necessary authorization from the Veteran, contact St. John's Hospital in Maplewood, Minnesota, and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained.

3.  Contact the Maplewood CBOC and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  With regard to all requests for records, if any cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the aforementioned development has been completed, schedule the Veteran for a genitourinary examination.  The examiner should review the claims file.  All indicated tests and studies should be conducted. 

The examination report should include a detailed account of all prostate and any other genitourinary pathology.  For each genitourinary disability found, the examiner should state the medical probabilities that each had its onset in service or is otherwise related to the Veteran's period of military service.  The rationale for all findings should be included and reconciled with the Veteran's competent lay statements of genitourinary complaints during service and since.  The examiner should set for the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Schedule the Veteran for a gastrointestinal examination.  The examiner should review the claims file.  All indicated tests and studies should be conducted. 

The examination report should include a detailed account of all gastrointestinal pathology, including gastric ulcer and irritable bowel syndrome, found to be present.  For each gastrointestinal disability found, the examiner should state the medical probabilities that it had its onset in service or is otherwise related to the Veteran's period of military service.  The rationale for all findings should be included and reconciled with the Veteran's competent lay statements of abdominal pain during service and since his discharge from military service.  The examiner should set for the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If an issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

